                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                          Case No. 19-cv-1319-pp

TODD A. DYER,

                    Defendant.


     ORDER DENYING PLAINTIFF’S MOTION FOR JUDGMENT ON THE
                    PLEADINGS (DKT. NO. 43)


I.    Introduction

      On September 11, 2019, the government filed a complaint seeking a

temporary restraining order and protective order against the defendant under

18 U.S.C. §§1514 and 3771. Dkt. No. 1. The complaint alleges that the

defendant harassed victims and witnesses from his previous criminal cases by

filing lawsuits against them in state court. Id. at 9. Under 18 U.S. §1514, a

defendant has a right to a hearing where he may “present evidence and cross-

examine witnesses.” 18 U.S.C. 1514(b)(3); dkt. no. 12 at 24-25.

      The court scheduled that evidentiary hearing more than once. See Dkt.

No. 39 at 1. It adjourned the hearing when defense counsel joined the case,

and again when the defendant said that a “significant” witness was not

available. Id. At a hearing on February 26, 2020, the government expressed

concern that the defendant planned to use the evidentiary hearing to re-litigate


                                         1

           Case 2:19-cv-01319-PP Filed 03/22/21 Page 1 of 36 Document 64
his federal criminal convictions. Id. The government also asked the court to

allow the parties to brief the question of whether the lawyer representing the

defendant in one of the state-court lawsuits could provide expert witness

testimony as to whether that lawsuit was filed for legitimate purposes. Id. at 1-

2. The court removed the then-scheduled April 13, 2020 evidentiary hearing

from the calendar, extended the temporary restraining order and, when the

government indicated it was considering filing a motion for summary judgment,

gave the government a deadline of March 20, 2020 by which to do so. Id. at 2.

The court schedules oral arguments on the summary judgment motion for May

8, 2020 at 1:30 p.m. Id. at 3. The government later asked for an extension of

time by which to file the summary judgment motion, dkt. no. 40; the court

granted that motion and ordered the government to file its motion by April 3,

2020, with briefing to conclude by May 8, 2020; it removed the May 8, 2020

oral argument from the calendar, dkt. no. 41.

      On April 3, 2020, the government filed a motion for judgment on the

pleadings under Federal Rule of Civil Procedure 12(c). Dkt. No. 43. The

defendant opposes that motion. Dkt. No. 47.

II.   Background

      The court’s October 2, 2019 order issuing a temporary restraining order

(TRO) described the background of the case. Dkt. No. 12 at 4-8.

            The defendant is serving fifteen years following his guilty pleas
      in two complex fraud schemes involving the Borst and Bakley
      families. United States v. Dyer, Case Nos. 15-cr-115-JPS and 16-cr-
      100-pp.

                         a.    The case before Judge Stadtmueller
                                        2

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 2 of 36 Document 64
       In the first scheme, the defendant and others solicited
investments in the defendant’s companies to purchase farm land;
he never purchased any farms or farm land. United States v. Dyer,
Case No. 15-cr-115, Dkt. No. 198. The defendant went to trial before
a jury. Id., Dkt. No. 201. The trial began on December 5, 2016, with
the defendant representing himself. [footnote omitted] Id. The trial
proceeded all day December 5 and 6. Id. at 1–18. On the morning of
the third day of trial, however, the prosecution reported that the
defendant had indicated (through standby counsel) that he wished
to enter guilty pleas in the cases before Judge Stadmueller and this
court, and that the government likely would dismiss a third case
pending before Judge Adelman. Id. at 18-19. Judge Stadtmueller
took a recess at 9:06 a.m. to let the parties work through this new
development; he resumed the record at 2:00 p.m., by which time the
defendant had appeared before Magistrate Judge Jones and entered
a guilty plea. Judge Stadtmueller then discharged the jury and
scheduled sentencing for March 1, 2017. Id. at 19. The sentencing
hearing was adjourned to March 8, 2017. Id., Dkt. No. 212. On
March 7, 2017—the day before the sentencing hearing—the
defendant filed a motion to withdraw his guilty plea. Id., Dkt. No.
221. He alleged that the government had made false statements to
the jury during trial and had presented perjured testimony. Id. at 2.
He stated that the court and the prosecutors had “frustrated” him
into pleading guilty, and that he pled guilty “temporarily in order to
obtain sufficient time to prepare a defense that proved witnesses
were committing perjury and robbing” him of his right to a fair trial.
Id. at 3. [footnote omitted] He also argued that the court had made
comments showing that it had prejudged Dyer and was prejudiced
toward him. Id. at 5–13. At the March 8, 2017 sentencing, Judge
Stadtmueller found that the motion to withdraw the guilty plea was
“without merit.” Id., Dkt. No. 229 at 1. Judge Stadtmueller
sentenced the defendant to serve 180 months in prison and ordered
him to pay $1,802,483 in restitution to the victims (including
$453,417 to Mark Borst). Id., Dkt. No. 231 at 5.

                   b.    The case before Judge Pepper

        In the second scheme, the defendant convinced Joan Bakley
and her family that the insurance agent who had written Bakley’s
life insurance policy had made himself the beneficiary of the policy—
a fact which Dyer knew was not true. United States v. Dyer, Case
No. 16-cr-100, Dkt. No. 30 at 16. As the Bakley’s “consultant,” he
had them sign consulting agreements, took $937,000 from their
family and used it for his own purposes. Id. The defendant signed a
plea agreement on December 7, 2016—the third day of the aborted
                                  3

  Case 2:19-cv-01319-PP Filed 03/22/21 Page 3 of 36 Document 64
trial before Judge Stadtmueller. [footnote omitted] Id. at 15. This
court scheduled a sentencing hearing for March 7, 2017. Id., Dkt.
No. 31. The sentencing was adjourned to March 23, 2017. That day,
the court received a letter from the defendant, claiming that he had
pled guilty in this case because he had not received a fair trial in the
case before Judge Stadtmueller. Id., Dkt. No. 43 at 2. [footnote
omitted] He asserted that the judge had said prejudicial things
before the jury, that the prosecutors had presented perjured
testimony to the jury and that he also was seeking to withdraw his
guilty plea in the case before Judge Stadtmueller. Id. at 2–3. This
court orally denied the defendant’s motion to withdraw his guilty
plea during the March 23, 2017 sentencing hearing. Id., Dkt. No. 47
at 1–2. This court sentenced the defendant to serve 110 months
imprisonment (concurrent with the term imposed by Judge
Stadtmueller), along with three years of supervised release and
ordered the defendant to pay $937,000 in restitution to Bakley
Construction. Id., Dkt. No. 48 at 4.

                   c.     The appeal of both cases

      The Seventh Circuit Court of Appeals affirmed the convictions
in United States v. Dyer, 892 F.3d 910 (7th Cir. 2018).

             2.    The evidence of harassment.

                   a.     The Backleys

        The attachments to the verified complaint in this case begin
with a November 27, 2017 letter to Cindy Bakley. In that letter, the
defendant threatens to file a complaint for breach of contract against
Bakley because she disclosed their “advisory/consulting” agreement
to her “attorney, the FBI, the IRS, and the U.S. Attorneys Office.”
Dkt. No. 1–7 at 1. The defendant reminds Bakley that he had
“strongly” suggested she not talk to the FBI. Id. He warns there will
be another “indictment,” says that Bakley has exposed her family to
liability and threatens perjury charges if she denies the allegations
in the new indictment when deposed by his father’s attorney. Id. at
2.
        The defendant sent Cindy Bakley a second letter on January
3, 2018, titled “Breach and Violation of Non-Disclosure Agreement
and Demand of Payment.” Dkt. No. 1-8 at 1. That letter states that
the Bakley family breached their non-disclosure agreement with the
defendant by showing the agreement to the FBI. Id.
        On September 12, 2018, the defendant filed a lawsuit in
McHenry County, Illinois against Cindy Bakley and her family based
on the alleged breach of the consulting agreement. Dkt. No. 1-11;
                                   4

  Case 2:19-cv-01319-PP Filed 03/22/21 Page 4 of 36 Document 64
see Dyer v. Bakley, et al., Case No. 18LA315 (McHenry County
Circuit Court, Judge Costello presiding), accessible at
https://www.mchenrycountyil.gov/county-
government/departments-a-i/circuit-clerk/online-services            (last
visited September 17, 2019). The defendant sought judgment in the
amount of $500,000. Id. at 4.
       On October 3, 2018, the defendant sent a fax addressed to
Joan, Cindy, Kathleen and Ken Bakley, saying that he “filed a
judgment for $500,000” for the family’s breach of the
advisory/consulting agreement. Dkt. No. 1-9 at 1. He said that he
would go to the local police and the FBI, and that he would ask for
the judge who heard the Bakleys’ case against his father to hear the
lawsuit he had filed against them. Id. The defendant also said that
he “feel[s] the need to point out the risks should [the Bakley’s] decide
not to seek a settlement outside the purview of the Court.” Id. He
asserted that the judge would view the Bakleys’ allegations against
him as “outrageous, perhaps criminal,” and warns that if the
Bakleys proceeded with their version of the facts, they would open
themselves up “to extreme liability from my dad and Attorney
Hanlon for a civil suit if you have not already settled with him.” Id.
       On December 31, 2018, the defendant filed a second lawsuit
in McHenry County against Joan Bakley, the Joan Bakley Trust,
Cindy Jo Bakley, Kenneth Bakley, Jr., Kathleen Jensen and the
Bakley Construction company, alleging that they committed fraud
by making “repeated, changing, false statements to the FBI and the
US Attorney’s Office in Wisconsin.” Dkt. No. 1-12 at 4; see Dyer v.
Bakley, et al., Case No. 18LA436 (McHenry County Circuit Court,
Judge           Costello        presiding),         accessible         at
https://www.mchenrycountyil.gov/county-
government/departments-a-i/circuit-clerk/online-services            (last
visited September 17, 2019). He accused the Bakleys of recording
telephone conversations in violation of Illinois “Wiretapping and
Eavesdropping Laws.” [footnote omitted] Id. at 5. In that case, the
defendant sought “actual” damages of not less than $800,000 and
punitive damages in the amount of $2,400,000. Id. at 14.
       In a letter to the Bakleys’ attorney dated May 24, 2019, the
defendant stated his belief that the lawsuits he’d filed against the
Bakley family subjected them to “significant civil and potential
criminal liability.” Dkt. No. 1-10 at 1. He demanded that the Bakleys
loan his company $1,000,000 on a sixty-month note at 1% over
prime with principal and interest due at maturity, that they give him
a sworn statement disclosing who they had given the telephone
recordings and when, and give him a sworn affidavit “disclosing
whether or not you were contacted by my father and/or Attorney
Hanlon and/or if the Bakleys settled with my father since my
incarceration.” Id. at 1–2. The defendant represented that, in
                                   5

  Case 2:19-cv-01319-PP Filed 03/22/21 Page 5 of 36 Document 64
exchange, he would dismiss with prejudice the two cases he’d filed
against the Bakleys, indemnify them against future litigation, agree
“not to participate in any civil or criminal proceedings to the best of
[his] ability within the confines of legal behavior,” and “work with
you and/or the Backleys to counter any attempts by my father and
his counsel to bring suit against the Bakleys with evidence not in
his or your clients possession.” Id. at 2. The defendant also stated
that if the Bakleys had not settled with his father, he would settle
with his father out of the loan proceeds from the Bakleys on their
behalf, and that his company would sign a second note that would
“allow the Bakley family to recover the consulting fees paid to me in
connection with the May 1, 2015 Consulting Agreement in the event
[his] settlement with publicly traded Farmland Partners . . .
surpassed a certain benchmark level minus [his] tax obligation on
that income,” stating that by his estimate, “[t]he second note will be
for approximately $600,000.” Id. He concluded this letter by asking
counsel to contact him if the terms were acceptable, and asking
counsel to give his condolences to the Bakleys “regarding their
mother’s passing.” Id.
       On June 25, 2019, the McHenry County Circuit Court
dismissed Case No. 18LA315, with prejudice. Dyer v. Joan Bakley
Trust, et al., Case No. 18LA315 (McHenry County Circuit Court,
Judge                        Costello                       presiding),
https://www.mchenrycountyil.gov/county-
government/departments-a-i/circuit-clerk/online-services          (last
visited September 17, 2019). The government states in its brief that
by this time, the Bakleys had spent $13,868 to defend the suit, along
with $85 in costs. [from footnote: The McHenry County Circuit Court
dismissed the second lawsuit on June 25, 2019 for lack of
prosecution. Dyer v. Bakley, et al., Case No. 18LA436 (McHenry
County Circuit Court, Judge Costello presiding), accessible at
https://www.mchenrycountyil.gov/county-
government/departments-a-i/circuit-clerk/online-services          (last
visited September 17, 2019).] Dkt. No. 3 at 6.
       Less than two months later, on August 19, 2019, the plaintiff
filed a third lawsuit in McHenry County Circuit Court. Dkt. No. 1-
13; see Dyer v. Joan Bakley, et al., Case No. 19LA244 (McHenry
County Circuit Court, Judge Costello presiding), accessible at
https://www.mchenrycountyil.gov/county-
government/departments-a-i/circuit-clerk/online-services          (last
visited September 17, 2019). The complaint involved the events
surrounding the insurance policy and the consulting agreement—
the same events that gave rise to the defendant’s conviction before
this court, and the same events involved in the two previous
McHenry County lawsuits he’d filed. In the third lawsuit, the


                                  6

  Case 2:19-cv-01319-PP Filed 03/22/21 Page 6 of 36 Document 64
defendant seeks “actual” damages of $800,000 and punitive
damages of $2,400.00. Id. at 14. That case remains pending; there
is a scheduling conference scheduled for November 18, 2019 at 9:00
a.m.

                   b.    Mark Borst

         As for Mark Borst, the government provided an undated letter
from Melvin Krumdick (a codefendant in the farmland case), written
on the letterhead of one of the defendant’s companies, threatening
to file a lawsuit against Borst, Borst’s wife and their marital
property. Dkt. No. 1-14. Borst’s attorney responded with a cease and
desist letter. Dkt. No. 1-15. In a letter dated October 29, 2018, the
defendant himself responded to Borst’s attorney. Dkt. No. 1-16. The
defendant claimed that Borst’s attorney could be disbarred if he
failed to investigate Borst’s conduct in connection with the
underlying fraud. Id. at 1. He indicated that he was looking for “a
settlement commensurate with our original agreement and
information that will allow us to proceed against the others involved
. . . .” Id.
         On December 21, 2018, Krumdick (in his individual capacity,
as the “Managing General Partner of the Agri Business Investors
LIMITED Partnerhship, and in his capacity as “trustee for the Todd
A. Dyer Irrevocable Trust”) filed a complaint against Mark, Daniel
and Sydney Borst in Walworth County Circuit Court. Krumdick v.
Mark Borst, et al., Case No. 2018CV804 (Walworth County Circuit
Court,        Judge     Johnson       presiding),     accessible    at
https://wcca.wicourts.gov (last visited September 17, 2019).
Krumdick filed an amended complaint on February 20, 2019. Dkt.
No. 1-17. The suit involves the facts that gave rise to the defendant’s
conviction in the case before Judge Stadtmueller; it seeks judgment
in excess of $77,000,000. Id. at 5.
         The government provided a letter from the defendant, dated
May 21, 2019 and addressed to Borst’s attorney, in which he stated
that “we” would be amending the first amended complaint in the
Walworth County case, to include the defendant as a plaintiff. Dkt.
No. 1-18. The defendant expresses the belief that once discovery is
complete, “you will see no need to attempt allowing your client to
proceed to trial.” Id.
         The government also provided what appears to be an email
message dated June 22, 2019 from the defendant to Krumdick,
asking to confirm that Krumdick wanted the defendant to sign
Krumdick’s name and forward requests for admission to Borst’s
attorney. Dkt. No. 1-19 at 2. There appears to be a response from
Krumdick on June 24, 2019, saying, “Todd, Yes, confirmation for
you to sign my name as necessary for papers for the Mark Borst
                                  7

  Case 2:19-cv-01319-PP Filed 03/22/21 Page 7 of 36 Document 64
      case.” Id. In a letter dated the following day—June 25, 2019—from
      the defendant, sent (according to the letter) by certified mail to
      Borst’s attorney, the defendant indicates that he is sending Borst’s
      counsel “Set No. 1 of the Request for Admissions for Walworth
      County Court Case No. 18CV000804.” Id. at 1. The government
      attached this request for admissions; it consists of twenty-five pages
      containing 106 requests for admission. Id. at 3-27. The mailing
      envelope bears a return address of the defendant’s incarceration
      facility, and his BOP inmate number. Id. at 28-29.
              This case remains pending before the Walworth County
      Circuit Court; the public docket indicates that there is a status
      conference scheduled for November 21, 2019, a final pretrial
      conference scheduled for December 3, 2019 and a trial scheduled
      for December 9-11, 2019. Krumdick v. Mark Borst, et al., Case No.
      2018CV804 (Walworth County Circuit Court, Judge Johnson
      presiding), accessible at https://wcca.wicourts.gov (last visited
      September 17, 2019).

                  3.       Requested Relief

                           a.    Injunctive relief against defendant Dyer

           The government’s proposed order contains the following
      language:

            A.    Todd Dyer is temporarily enjoined from:

            (i) directly or indirectly contacting or attempting to
            contact any witness or victim in Criminal Case Nos. 15-
            CR-115 (E.D. Wis.) or 16-CR-100 (E.D. Wis.), including
            Mark Borst, Bakley Construction, Cindy Bakley, or any
            immediate family member or representative of Mr. Borst
            or Ms. Bakley; or

            (ii) directly or indirectly initiating, participating in, or
            continuing any state or federal lawsuit or appeal against
            any witness or victim in Criminal Case Nos. 15-CR-115
            (E.D. Wis.) and 16-CR-100 (E.D. Wis.), including
            against Mark Borst, Bakley Construction, Cindy
            Bakley, or any immediate family member or
            representative of Mr. Borst or Ms. Bakley, without prior
            approval from this Court.

      Dkt. No. 7 at 1-2.

Dkt. No. 12 at 4-16.
                                         8

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 8 of 36 Document 64
      The court’s October 2, 2019 order issuing the temporary

restraining order was to remain in effect until October 16, 2019. Id. at

26. The court scheduled an October 11, 2019 evidentiary hearing to take

evidence on whether to issue the protective order. Id.

      At the October 11 hearing, the defendant’s counsel informed the court

that he and the defendant were not prepared for a hearing due to time

constraints, asserting that the defendant had received the complaint only the

day before. Dkt. No. 20 at 1. The defendant agreed to waive time limits on when

the hearing for a protective order must be held and the court ordered that the

TRO would remain in place until the next hearing. Id. at 1, 3. The court did not

hear argument on the protective order at that time and the government

requested additional time for the parties to agree on a day for an adjourned

evidentiary hearing. Id. at 3. On November 13, 2019, the court scheduled a

hearing for February 14, 2020.

      In the meantime, on November 21, 2019 the defendant filed an answer to

the complaint. Dkt. No. 24. He also filed a motion for stay of action on January

10, 2020, dkt. no. 25, which court struck on January 27, 2020, dkt. no. 31, on

the government’s motion, dkt. no. 26. On January 17, 2020, the defendant

filed a motion to adjourn the February 14, 2020 hearing for sixty-five days.

Dkt. No. 27. The court ordered the defendant to indicate whether he agreed to

extend the TRO until the adjourned hearing date, dkt. no. 30, which he did,

dkt. no. 32. The court granted the defendant’s motion to adjourn the hearing

and rescheduled the hearing for April 13, 2020. Dkt. No. 33. The defendant’s


                                        9

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 9 of 36 Document 64
counsel then informed the court that a key defense witness was unavailable on

April 13, 2020, dkt. no. 34, and requested that the hearing be adjourned and

scheduled for another date, dkt. no. 35. He also notified the court that the

defendant had agreed to extend the TRO until the rescheduled hearing. Id.

      The court scheduled a status conference for February 26, 2020. Dkt. No.

37. At that conference the court ordered the government to file a motion for

summary judgment and set a briefing schedule leading to oral arguments on

May 8, 2020. Dkt. No. 39. The government then filed an unopposed motion for

extension, dkt. no. 40, which the court granted, dkt. no. 41. As part of that

order, the court removed the May 8, 2020 hearing date from the calendar and

stated that “[i]f, after briefing on the plaintiff’s summary judgment motion is

concluded, the court determines oral argument is necessary, it will re-set the

hearing.” Id. The defendant (without counsel) then filed a motion to dismiss

under Rule 12(b)(6), dkt. no. 42, which the court denied, dkt. no. 46.

      On April 3, 2020, the government filed a motion for judgment on

the pleadings rather than for summary judgment. Dkt. No. 43. Five

months later, the government filed a motion for order to permit

disclosure of potentially privileged materials pursuant to the crime-fraud

exception. Dkt. No. 52. In the latter motion, the government has alleged

that the defendant violated the court-ordered TRO. Id.




                                        10

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 10 of 36 Document 64
III.   Analysis

       A.    Standard

       “Judgment on the pleadings is appropriate when there are no disputed

issues of material fact and it is clear that the moving party . . . is entitled to

judgment as a matter of law.” Unite Here Local 1 v. Hyatt Corporation, 862

F.3d 588, 595 (7th Cir. 2017). “When a plaintiff moves for judgment on the

pleadings, the motion should not be granted unless it appears beyond doubt

that the nonmovant cannot prove facts sufficient to support its position, and

that the plaintiff is entitled to relief.” Scottsdale Ins. Co. v. Columbia Ins.

Group, Inc., 972 F.3d 915, 919 (7th Cir. 2020). The plaintiff “must demonstrate

that there are no material issues of fact to be resolved.” Federated Mut. Ins. Co.

v. Coyle Mech. Supply Inc., 983 F.3d 307, 313 (7th Cir. 2020) (internal

quotation marks omitted). The court’s analysis is restricted to matters

presented in the pleadings and must “consider those pleadings in the light

most favorable” to the non-movant. Unite Here, 862 F.3d at 595. For the

purposes of judgment on the pleadings, the “pleadings” include “the complaint,

the answer, and any written instruments attached as exhibits.” Federated, 983

F.3d at 312-13; Fed. R. Civ. P. 10(c).

       B.    Application of the Law to the Facts

       The complaint alleges a single claim: harassment of victims and

witnesses under 18 U.S.C. §1514. Dkt. No. 1 at ¶28. Section §1514(b)(1)

requires the court to issue a protective order “prohibiting harassment of a

victim or witness in a Federal criminal case or investigation if the court, after a


                                          11

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 11 of 36 Document 64
hearing, finds by a preponderance of the evidence that harassment of an

identified victim or witness in a Federal criminal case exists . . . .” At such a

hearing, the defendant has the right to present evidence and cross-examine

witnesses. 18 U.S.C. §1514(b)(3). If the court enters a protective order, it has

the discretion to set the appropriate duration necessary to prevent harassment,

for up to three years from the date it issues the order. 18 U.S.C. §1514(b)(5).

The penalty for violating an order issued under §1514 is a fine, imprisonment

of no more than five years or both. 18 U.S.C. §1514(c).

      In issuing the temporary restraining order, the court determined that

there were reasonable grounds to believe that “the defendant ha[d] engaged in a

‘course of conduct’ within the meaning of 18 U.S.C. §1514.” Dkt. No. 12 at 16.

The court found that the defendants in the state court proceedings were the

victims of the fraudulent schemes of which the defendant was convicted in

federal court. Id. The court stated that

      [The defendant’s] harassment of the Bakleys began on November 27,
      2017 with a letter to the Bakleys and continues with the 2019 case
      filed in McHenry County Circuit Court. The harassment of Borst
      began with the undated letter from Krumdick and continues
      through the lawsuit in Walworth County, including the recent
      service of 106 interrogatories on Borst’s attorney.

      In both cases, the defendant is demanding from the victims of the
      fraudulent schemes he has been convicted of committing the money
      he attempted to obtain by the very frauds that led to those
      convictions. In order to coerce them in to complying with his
      demands, the defendant threatens the victims with embarrassment,
      expense, and costly, burdensome litigation These threatening,
      bullying contacts, while portraying himself as the victim and
      asserting that he is protecting himself from the victims, seem the
      very definition of harassment.

Dkt. No. 12 at 16-17.
                                           12

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 12 of 36 Document 64
       But the court made those findings in the context of issuing a temporary

restraining order, which requires only a finding based on “reasonable grounds.”

To warrant issuance of a protective order, the government must prove the

elements of harassment by a preponderance of the evidence. 18 U.S.C.

1514(b)(1).

       While there is no dispute that the defendant contacted Borst and the

Bakleys and that he sued them, to obtain a protective order the government

must prove by a preponderance of the evidence that those actions constituted

harassment of the victims. Dkt. No. 12 at 24 (“Under 18 U.S.C. §1514(b)(1), the

court ‘shall’ issue a protective order if, after a hearing, the court finds by a

preponderance of the evidence that the defendant has harassed a victim or a

witness.”). “Harassment” is defined as “a serious act or course of conduct

directed at a specific person that (i) causes substantial emotional distress in

such person; and “(ii) serves no legitimate purpose.” 18 U.S.C.

§§1514(d)(1)(B)(i)-(ii).

       The government advised the court in February 2020 that it was

considering filing a motion for summary judgment. Instead, it has filed a

motion for judgment on the pleadings. It explains this change in strategy in a

footnote in its brief, stating that “[a]lthough the United States initially

anticipated filing a motion for summary judgment, this motion can be resolved

solely with reference to documents that may be considered in deciding a Rule

12(c) motion, including the pleadings, attachments to the pleadings, and facts

and documents subject to judicial notice.” Dkt. No. 44 at 13.


                                         13

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 13 of 36 Document 64
      The court does not agree. First, government’s motion for judgment on the

pleadings does not address the fact that §1514(b)(1) requires a hearing. The

government has not provided the court with any authority allowing it to grant

judgment on the pleadings when the relief requested is injunctive relief under a

statute that mandates a hearing prior to issuance of the order granting that

injunctive relief. The Seventh Circuit has stated that “[d]istrict courts should

not allow motions for judgment on the pleadings to deprive the non-moving

party of the opportunity to make its case.” Federated, 983 F.3d at 313 (quoting

5C Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure §1368

(3d ed. 2002). The court issued that instruction even though Federated did not

involve a request for relief under a statute that mandated a hearing; Federated

involved an insurance dispute. If the Seventh Circuit has cautioned courts

against depriving non-movants of the right to present evidence when that right

is not mandated by statute, the same caution is required when the movant

seeks relief under a statute that mandates a hearing.

      Second, there are material issues of fact. The court, viewing the facts and

inferences in the light most favorable to the non-moving party (Dyer), see

Federated, 983 F.3d at 313 (citing Alexander v. City of Chi., 994 F.2d 333, 336

(7th Cir. 1993)), cannot conclude on this record that it “appears beyond doubt

that the nonmovant cannot prove facts sufficient to support [his] position, and

that the plaintiff is entitled to relief.” Id. (quoting Scottsdale, 972 F.3d at 919).




                                          14

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 14 of 36 Document 64
             1.    No legitimate Purpose

      The first material issue of fact is whether the defendant’s state-court

lawsuits had any legitimate purpose and whether they were intended to harass

the witnesses and victims of his previous criminal cases in federal court. Dkt.

No. 44 at 14.

                   a.     Heck v. Humphrey

      The government asserts “regardless of [the defendant’s] subjective

intent,” the allegations in the state lawsuits are “irreconcilable with the facts

conclusively established” by his guilty pleas in the federal lawsuits. Id. The

government reasons that no matter what the defendant may have intended

when he brought the state lawsuits, the lawsuits “constitute an impermissible

collateral attack on [his] valid criminal convictions.” Id. In support of this

argument, the government relies on Heck v. Humphrey, 512 U.S. 477 (1994).

Id.

      Heck was convicted in state court, and while his appeal was pending, he

filed a federal civil rights lawsuit under 42 U.S.C. §1983, alleging that the state

prosecutors and law enforcement violated his civil rights. Heck, 512 U.S. at

479. In affirming the district court’s dismissal of Heck’s suit, the Supreme

Court applied the “hoary principle that civil tort actions are not appropriate

vehicles for challenging the validity of outstanding criminal judgments” “to

§ 1983 damages actions that necessarily require the plaintiff to prove the

unlawfulness of his conviction confinement, just as it has always applied to

actions for malicious prosecution.” Id. at 486. The Court concluded


                                         15

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 15 of 36 Document 64
      that, in order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence invalid,
      a § 1983 plaintiff must prove that the conviction or sentence has
      been reversed on direct appeal, expunged by executive order,
      declared invalid by a state tribunal authorized to make such
      determination , or called into question by a federal court’s issuance
      of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
      bearing that relationship to a conviction or sentence that has not
      been so invalidated is not cognizable under § 1983.

Id. at 486-87.

      The defendant’s state-court suits did not allege civil rights violations and

did not assert causes of action under §1983. The defendant and others sued

Mark Borst, Daniel Borst and Sydney Borst in Walworth County, Wisconsin

Circuit Court in Case No. 18CV00804. Dtk. No. 1-17 at 1. The first amended

complaint, which the government attached as an exhibit to the complaint in

this case, does not state a specific cause of action, but there are several

paragraphs at the end of the amended complaint that seem to state the

plaintiffs’ claims. Those paragraphs allege that

      30. Defendant,1 Plaintiff,2 and others had contracts, verbal and
      written, as enumerated in this Complaint relating to possession,
      conversion, income, and the eventual sale of securities issued to
      Defendant and Plaintiff’s designatee, AGRI BUSINESS INVESTORS
      LIMITED PARTNERSHIP. These contracts created obligations. Those
      obligations were breached, and as a result, Plaintiff and others were
      damaged. Defendant breached his contract with Plaintiff through
      the following acts or omissions:


1The amended state-court complaint repeatedly refers to “Defendant” in the
singular, even though the amended complaint names three defendants. Dkt.
No. 1-17.

2The amended state-court complaint repeatedly refers to “Plaintiff” in the
singular, even though the amended complaint names several plaintiffs. Dkt.
No. 1-17.
                                        16

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 16 of 36 Document 64
      31. The Defendant and others convinced the State of Wisconsin,
      Department of Securities, State of Illinois, Securities Department,
      FBI IRS, US Attorney Office in Wisconsin, and investors that the
      Defendant was a passive, unknowing investor who had been
      victimized by Plaintiff and that Defendant had bought Plaintiff’s
      AMERICAN FARMLAND PARTNERS CORPORATION stock warrants
      in a 2012 transaction.

      32. In truth, and as Defendant well knew, Plaintiff continues to
      own and control all business concepts, intellectual property, and
      trade secrets.

      33. Further, Plaintiff controls all five million four hundred and
      ninety-nine thousand (5,499,000) AMERICAN FARMLAND
      PARTNERS CORPORATION stock warrants, 1,000 common shares,
      and through them, affiliated, private, limited partnership,
      AMERICAN FARMLAND LIMITED PARTNERSHIP.

      34. Based on material misrepresentations, omissions, and
      attestations, Defendant exchanged AMERICAN FARMLAND
      PARTNERS CORPORATION stock warrants and AMERICAN
      FARMLAND LIMITED PARTNERSHIP interests belonging to
      Plaintiff’s designatee, AGRI BUSINESS INVESTORS LIMITED
      PARTNERSHIP, for publicly traded FARMLAND PARTNERS, INC.’s
      common       stock,    FARMLAND       PARTNERS       OPERATING
      PARTNERSHIP, L.P., units and/or cash, thereby denying Plaintiff
      the return of his original investment, a return on his original
      investment (profit) and control over the world’s fastest growing
      farmland Real Estate Investment Trust (REIT), publicly traded
      FARMLAND PARTNERS, INC., and its affiliated, private, limited
      partnership, FARMLAND PARTNERS OPERATING PARTNERSHIP,
      L.P.

Dkt. No. 1-17 at 4-5. These claims appear to sound in breach of contract and

fraud, not civil rights violations.

      In December 2018, the defendant sued Joan Bakley, the Joan Bakley

Trust, Cindy Jo Bakley, Kenneth Bakley, Jr., Kathleen Jensen, and Bakley

Construction, Inc. in McHenry County, Illinois. Dkt. No. 12-1. He alleged that

these individuals illegally recorded phone calls with him without his consent in

violation of 720 Ill. Comp. Stat. 5/14. Dkt. No. 1-12 at 5-6. That case was
                                       17

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 17 of 36 Document 64
dismissed for lack of prosecution on June 25, 2019.

https://caseinfo.mchenrycountyil.gov/pca/CaseView/18LA000436?isSearch=T

rue&isCaseNumberSearch=True&searchType=CaseNumberSearch&searchValu

e=18LA000436&requestAction=search&rowOffset=0&totalResults=1. Two

months later, on August 19, 2019, the plaintiff again sued these defendants in

McHenry County on the same claims. Dkt. No. 1-13. That case was dismissed

for lack of prosecution on October 21, 2020.

https://caseinfo.mchenrycountyil.gov/pca/CaseView/19LA000244?isSearch=T

rue&isCaseNumberSearch=True&searchType=CaseNumberSearch&searchValu

e=19LA000244&requestAction=search&rowOffset=0&totalResults=1.

      Again, neither of the McHenry County lawsuits alleged civil rights

violations. Admittedly, they did allege “facts” that seem unrelated to the illegal

recording claim, and that are reminiscent of the arguments the defendant has

made in federal court challenging his federal convictions. For example, the

defendant asserted:

      1.     Beginning on or about April 2013, Plaintiff and Defendants
      entered into a series (more than 10) of Consulting Agreements
      known herein as the “Consulting Agreement” . . . The Consulting
      Agreement was mutually agreed by both Plaintiff and Defendants
      and was construed in a legal and lawful manner and never were any
      illegal or unlawful service or conduct expected or implied by either
      party. Defendants later falsely memorialized and testified to the FBI
      that Plaintiff was hired by Defendants to steal evidence from James
      Dyer, his company, and others in order to induce a suit involving
      James Dyer’s Errors and Omissions insurance. The Defendants’
      repetitive alterations as to the series of events constitutes perjury.
      (Exhibit 6)

      ...



                                        18

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 18 of 36 Document 64
      3. Contained within the Consulting Agreement is the existence of a
      binding non-reliance clause, stating the following:

            “There are not warranties or guarantees expressed or
            implied other than those listed in the Agreement.”

      Based on this clause, Plaintiff and Defendants had a mutual
      agreement that Plaintiff was to perform the work outlined in the
      Consulting Agreement and that at no time were there nefarious
      plans such as Defendants, specifically Cindy Jo Bakley, testified to
      investigators in successive, changing, perjured interviews. (Exhibit
      6)

Dkt. No. 1-12 at 7-8.

      Because the state suits are not §1983 claims, one wonders why the

government relies on Heck for its argument that the plaintiff could not have

had a legitimate purpose in filing the suits. The government addresses that

question by asserting that “[a] civil lawsuit runs afoul of Heck where the

allegations in the civil lawsuit are inconsistent with the facts underlying a

criminal conviction.” Dkt. No. 44 at 15. The government cites several cases in

support of this proposition.

      First, it cites Okoro v. Callaghan, 324 F.3d 488 (7th Cir. 2003). Id. The

government quotes a line from the decision: “Okoro [plaintiff] adhered

steadfastly to his positions that there were no drugs, that he was framed; in so

arguing, he was making a collateral attack on his conviction, and Heck holds

that he may not do that in a civil suit, other than a suit under the habeas

corpus statute . . . .” Id. (quoting Okoro, 324 F.3d at 490). The government

reads Okoro too broadly. Okoro sued federal officers for the return of items

seized during a search of his home. Id. at 489. The district court dismissed the

suit, the Seventh Circuit reversed and remanded, and the district court held a
                                        19

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 19 of 36 Document 64
bench trial and entered judgment against Okoro because the judge did not

believe Okoro’s version of events. Id. When Okoro appealed, the Seventh Circuit

said, “The appeal has no possible merit—the issue on which the judgment

pivots was a straightforward issue of credibility—and we write only to respond

to the defendants’ argument that the district judge should never have allowed

the case to go to trial, even after our remand.” Id.

      The Seventh Circuit explained:

      Okoro had been arrested in his home by several of the defendants
      on suspicion of being a heroin dealer, and it was during a search
      incident to arrest that the defendants are alleged to have stolen the
      gems and cash. The Supreme Court held in Heck v. Humphrey, 512
      U.S. 477, 486-87 . . . (1994), that a convicted criminal may not bring
      a civil suit questioning the validity of his conviction until he has
      gotten the conviction set aside. Okoro could be guilty of drug
      violations yet also have been the victim of a theft by the officers who
      arrested him. But we noted in our previous opinion that from the
      outset he has insisted that he was not trying to sell the officers
      heroin, as they testified; he was trying to sell them gems and they
      stole them. If this is true, then almost certainly he was convicted in
      error, for that testimony was an essential part of the evidence
      against him in the criminal case; and if he cannot prevail in his claim
      for the return of the gems without undermining the criminal case
      against him, then he is barred by Heck unless and until he knocks
      out his conviction, which he has never done. But as this point had
      not been raised by the defendants, we did not consider it an
      appropriate ground for affirming the judgment.

      On remand, however, the defendants pleaded Heck. Without
      suggesting that they had done so too late . . . , the court rejected it
      because of the theoretical possibility mentioned in our opinion that
      the defendants had both found illegal drugs in Okoro’s home and
      stolen gems and cash that they also found there. This was in error.
      Okoro adhered steadfastly to his position that there were no drugs,
      that he was framed; in so arguing he was making a collateral attack
      on his conviction, and Heck holds that he may not do that in a civil
      suit, other than a suit under the habeas corpus statute or its
      federal-defendant equivalent, 28 U.S.C. §2255. It is irrelevant that
      he disclaims any intention of challenging his conviction; if he makes
      allegations that are inconsistent with the conviction’s having been
                                        20

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 20 of 36 Document 64
      valid, Heck kicks in and bars his civil suit. Edwards v. Balisok, 520
      U.S. 641, 646-48 . . . (1997); Ryan v. DuPage County Jury
      Commission, 105 F.3d 329, 330-31 (7th Cir. 1996) (per curiam). He
      is the master of his ground. He could argue as we have suggested
      that the defendants had taken both drugs and gems, and then the
      fact that they had violated his civil rights in taking the gems (if they
      did take them) would cast no could over the conviction. Or he could
      simply argue that they took the gems and not say anything about
      the drugs, and then he wouldn’t be actually challenging the validity
      of the guilty verdict. But since he is challenging the validity of the
      guilty verdict by denying that there were any drugs and arguing that
      he was framed, he is barred by Heck.

Id. at 489-490.

      The plaintiff in Otero filed suit in federal court for return of property and

argued that the property ought to be returned because, in part, he was not

guilty of the offense of conviction. Here, the defendant filed suit in state court—

a court (or courts) incapable of invalidating his conviction—alleging breach of

contract, fraud and illegal recording. While he asserted facts in all of the state

lawsuits that arguably are inconsistent with the facts he to which he admitted

when he pled guilty in federal court, the court does not read Okoro to state that

any time a former criminal defendant brings any civil suit in any court for any

cause of action and alleges facts inconsistent with the facts that led to his

conviction, that suit is Heck-barred.

      The government also cites Helman v. Duhaime, 742 F.3d 760 (7th Cir.

2014). Dkt. No. 44 at 15. Helman involved a classic application of Heck; the

plaintiff brought a §1983 suit against the officers who arrested him for the

offense of which he was convicted. Helman, 742 F.3d at 761. The issue in

Helman was whether the Seventh Circuit’s prior holding in Evans v. Poskon,



                                        21

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 21 of 36 Document 64
603 F.3d 362 (7th Cir. 2010) that a plaintiff could bring a Fourth Amendment

excessive force claim under §1983 without necessarily implying the invalidity of

his conviction would allow Helman to pursue his excessive force claim. Id. at

762. The Seventh Circuit concluded that Helman’s claim that he had not drawn

his weapon until after the officers used excessive force “would necessarily imply

the invalidity of his state court conviction for resisting law enforcement.” Id. at

763. The court found Helman’s claim Heck-barred. Id. The defendant’s state

suits were not Fourth Amendment excessive force claims.

      Citing four district court decisions from Texas, the District of Columbia

and Illinois, the government argues that Heck bars any claim—including state-

court claims—based on factual allegations that are inconsistent with the

offense of conviction. Dkt. No. 44 at 15. In Davit v. Davit, 366 F. Supp. 2d 641,

644 (N.D. Ill. 2004), the plaintiff filed federal RICO claims against his former

spouse and judges and attorneys involved in the plaintiff’s state-court divorce

proceedings and criminal proceedings related to the divorce. In a footnote, the

district court for the Northern District of Illinois stated:

      Although the Court need not rule on this issue, Davit’s complaint is
      almost surely barred, in part, under the principles articulated in
      Heck v. Humphrey, 512 U.S. 477 . . . (1994), which teaches that a
      federal plaintiff cannot recover damages relating to an allegedly
      illegal sentence or conviction obtained in state court unless “the
      conviction or sentence has been reversed on direct appeal,” “called
      into question by a federal court’s issuance of a writ of habeas
      corpus,” or otherwise invalidated by process of state law. Id. at 486-
      87 . . . . In his pleadings and other ancillary filings that purport to
      explain them, David complaints [sic] of purported false testimony by
      his ex-wife in connection with his criminal conviction by a “jury of
      12” for criminal “violation of an order of protection” and “resisting
      arrest from the Lisle Police Department.” . . . This proceeding is
      apparently the subject of a pending criminal appeal in the state
                                          22

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 22 of 36 Document 64
      courts of Illinois. (Id. at 16.) These complaints appear to be clearly
      Heck-barred.

Id. at 653 n.10.

      This is a short nail on which to hang the argument that the plaintiff’s

state lawsuits are Heck-barred; it is dicta from a district court decision not

binding on this court and is stated in indefinite terms (the complaints “appear

to be” Heck-barred).

      Derrow v. Bales, No. 9:06cv137, 2007 WL 1511997 (E.D. Tex. 2007) is a

report and recommendation from a magistrate judge, recommending that the

district court dismiss an inmate’s attempt—one of several—to collaterally

attack his conviction by “filing a civil lawsuit focusing on the grand jury

proceedings.”3 Id. at *2. In a prior order, the magistrate judge had

recommended that the district court dismiss the suit as Heck-barred; the

plaintiff objected, arguing that he was not alleging civil rights violations under

§1983 but seeking damages under the Privacy Act. Id. On that basis, the

district court appears to have declined to dismiss. Id. After the defendants

answered, the magistrate judge again recommended that the district court

dismiss the suit as Heck-barred because a favorable outcome would

necessarily imply the validity of the plaintiff’s conviction. Id. at 3. The

magistrate judge found that the plaintiff was “posturing” his case as a “mere

civil lawsuit,” as opposed to a challenge to his conviction. Id. In contrast, the


3The court notes that the defendant has filed several letters to the court, both
in this case and in his now closed and final criminal cases, asserting error with
his criminal convictions based on issues with the grand jury. The defendant
has not filed a lawsuit on that basis.
                                         23

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 23 of 36 Document 64
defendant filed his suits in state courts—courts incapable of invalidating his

federal convictions. While the defendant’s state suits may be based, in part, on

his apparent belief that he did not nothing to warrant being convicted of a

crime, it is hard to discern how he could have filed those suits for the purpose

of invalidating his federal conviction.

      In Terry v. U.S. Small Bus. Admin, 699 F. Supp. 2d 49 (D.C. 2010), the

district court found the plaintiff’s claims that the SBA had improperly put his

loans in default was based in part on allegations that there was no basis for his

prosecution or conviction and that the prosecutors made false representations.

Id. at 55-56. For that reason, the court found that the plaintiff’s claims

“necessarily require this Court to step impermissibly ‘into the shoes of the

court which originally imposed sentence in his case.’” Id. at 56 (citations

omitted). The facts and procedural posture of Terry seem closer to the facts in

the case at bar, but again, the defendant in this case filed suits in courts that

could not step into the shoes of the court that originally imposed the sentence.

      Finally, Puckett v. Walmart Store #5823, No. 3:15-cv-2029, 2017 WL

6612944 (N.D. Tex. 2017) involved a §1983 suit—again, a classic example of

the Heck facts.

      Regardless of whether the reasoning in these cases is persuasive, or

whether there is good reason to conclude that a federally-convicted defendant’s

protestations of innocence in state damages suits should be Heck-barred, the

Seventh Circuit has not extended Heck as far as the government urges this




                                          24

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 24 of 36 Document 64
court to do. The court is not willing to stretch Heck beyond the outer limits

articulated by the Seventh Circuit.

      In its discussion of Heck, the government also argues that as to the

Illinois lawsuit against the Bakleys, the Bakleys had a valid defense under 720

ILCS 5/14-3(i). Dkt. No. 44 at 18. The defendant sued the Bakley family and

Bakley Construction for recording their conversations with the defendant

without his knowledge. Dkt. No. 1-12 at 5. Under 720 ILCS 5/14-2(a)(2),

recording a private conversation without the consent of all other parties to the

conversation is unlawful. The defendant sued under 720 ILCS 5/14-6, which

provides a civil remedy to injured persons recorded without their consent. The

defendant claimed to have been recorded by the Bakleys up to seventy-five

times. Dkt. No. 1-12 at 6. He claimed that he did not have knowledge of the

recordings until he reviewed discovery (in the federal criminal case) “which

revealed Cindy Jo Bakley’s cooperation with and admittance in FBI 302’s of her

production of Surreptitious phone call recordings.” Id.

      The government asserts that there is an exception to the prohibition

against recording someone without the person’s knowledge; 720 ILCS 5/14-3(i)

provides an exception when a party records a conversation with “reasonable

suspicion that another party to the conversation is committing, is about to

commit, or has committed a criminal offense against the person or a member of

his or her immediate household, and there is reason to believe that evidence of

the criminal offense may be obtained by the recording.” The government argues

that the defendant’s claims that the Bakleys illegally recorded him were “based


                                       25

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 25 of 36 Document 64
on the false premise that [the defendant] was not engaged in a scheme to

defraud Cindy Bakley at the time the recordings were allegedly made.” Id.

      This seems to be something of an inverse invocation of the Heck

doctrine—that because the defendant admitted in federal court to defrauding

the Backleys, he must have realized when he filed suit against them in state

court alleging that they had illegally recorded him that he could not prevail

because there is a fraud exception to the statute under which he sued. This

argument begs the question to be answered, as the court will explain.

                   b.     Collateral estoppel

      The government also argues that the defendant is barred by the doctrine

of collateral estoppel from “presenting evidence or argument inconsistent with

his guilty pleas in this lawsuit—whether to attempt to show that his lawsuits

against his victims serve a legitimate purpose or for any other reason.” Dkt. No.

44 at 19. The doctrine of collateral estoppel provides that “once a court has

decided an issue of fact or law necessary to its judgment, that decision is

conclusive in a subsequent suit involving a party to the litigation.” Easley v.

Reuss, 247 F. Appx. 823, 826 (7th Cir. 2007) (citing Harrell v. U.S. Postal Serv.,

445 F.3d 913, 921 (7th Cir. 2006)). The government seeks to use the theory of

“offensive” collateral estoppel; it argues that “[t]here is no material fact as to

whether [the defendant] engaged in the conduct he admitted as part of his

guilty pleas, and he is not entitled to advance theories that are inconsistent

with his guilty pleas in this proceeding.” Dkt. No. 44 at 19.




                                         26

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 26 of 36 Document 64
      “Offensive collateral estoppel occurs when the plaintiff seeks to foreclose

a defendant from litigating an issue the defendant has previously litigated

unsuccessfully in an action with another party.” U.S. v. Approximately

$3,174.00 in U.S. Currency, 928 F. Supp. 2d 1035, 1039 (E.D. Wis. 2012)

(quoting Michelle T. v. Crozier, 173 Wis.2d 681 (1993)). The defendants in the

state lawsuits could have raised offensive collateral estoppel to prevent the

defendant from re-litigating his guilt in the state suits (had he attempted to do

so). If the defendant attempts to re-litigate his convictions in the federal

criminal cases as part of his defense against the government’s request for a

protective order, the government may assert offensive collateral estoppel—issue

preclusion. But the argument that the defendant cannot relitigate his federal

criminal convictions does not establish, as a matter of law, that the state

lawsuits did not serve a legitimate purpose.

                   c.     The Relevance of the Defendant’s Intent

      The government’s arguments that the defendant’s state suits were Heck-

barred, that they were barred by collateral estoppel and that there was a

defense (based on the defendant’s federal conviction) for the claims against the

Bakleys boil down to an argument that the suits could not have “served a

legitimate purpose” because there were legal defenses to them. While the court

could find little law instructing district courts on what they should consider in

deciding whether the alleged harassing actions “served a legitimate purpose,” a

few cases have implied that the alleged harasser’s intent is critical. In United

States v. Tison, 780 F.2d 1569 (11th Cir. 1986)—a case the government cited,


                                         27

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 27 of 36 Document 64
albeit for different reasons—the Eleventh Circuit considered a case in which

federal criminal defendants indicted in Florida threatened to file a defamation

lawsuit against a witness who had been subpoenaed before the grand jury after

that witness refused to submit to an interview by the defendants’ counsel

about what information the witness had provided the government. Id. at 1570-

71. In considering whether the threat of the defamation lawsuit “served a

legitimate purpose,” the Eleventh Circuit said, “[f]iling a civil lawsuit to avoid

the restrictions on criminal discovery and thereby obtain documents that a

defendant would not ordinarily be entitled to for use in his criminal case, while

at the same time attempting to intimidate a witness from providing accurate

information to federal law officials is exactly the kind of harassment [18 U.S.C.

§1514] was designed to eliminate.” Id. at 1573. The court put great weight on

the timing of the lawsuit, circumstantial evidence of the reason the defendants

had threatened to bring it. Id. at 1572.

      In United States v. Camick, No. 13-10042-01-JTM, 2014 WL 544997, at

*2 (D. Kan. 2014), the district court found that the jury had “determined,

beyond a reasonable doubt, that Camick filed Camick v. Wattley with the intent

to intimidate or harass witnesses in this case.” In In re Grand Jury Subpoena,

267 F. Supp. 3d 741, 749 (N.D. Tex. 2016), the district court found that the

government had proven the “served no legitimate purpose” element, finding

that “the purpose of the course of conduct was to deprive Employee A and

Employee B (two Target Company insiders who possessed personal knowledge

and other evidence that could be incriminating) of funds to retain their own


                                           28

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 28 of 36 Document 64
counsel and to prevent them from sharing information (including information

on computers and electronic devices) with government investigators.” The court

explained that

      At the hearing, respondents focused on what they maintain is the
      legitimate dispute between the parties in Lawsuit A. But the
      statutory inquiry is whether the course of conduct serves a
      legitimate purpose. In other words, a specific dispute within a course
      of conduct can itself be legitimate, but that specific dispute can still
      be employed in a manner that causes the entire course of conduct
      to serve no legitimate purpose. . . . Moreover, Lawsuit A need not be
      totally devoid of merit to be part of a course of conduct that serves
      no legitimate purpose. See Tison, 780 F.2d at 1572 (suggesting that
      lawsuit could have legitimate purpose in the long run, even though
      it lacked legitimate purpose due to its timing).

      In fact, Lawsuit A may be a meritorious dispute, but the government
      has proved by a preponderance of the evidence that this is not the
      purpose for the Company’s bringing the lawsuit. Why would the
      parent company of an entity facing serious criminal charges spend
      resources launching, and then aggressively litigating, a civil lawsuit
      over $200,000 and a few pieces of computer and electronic
      equipment? If, as here, it did so shortly after targets of the
      investigation learned that two former high-ranking company
      insiders intended to cooperate with the government, and that they
      might possess incriminating evidence that the government had not
      yet seized, it can reasonably be inferred that the lawsuit is all about
      cutting off the insiders’ funding for personal attorneys, getting back
      the evidence that they intend to turn over to the government, and
      restraining them by court order from disclosing what they know
      based on personal knowledge. This is a course of conduct, directed
      at specific persons, that serves no legitimate purpose.

Id. at 749-50.

      The closest the Seventh Circuit has come to opining on this issue is

United States v. Lewis, 411 F.3d 838 (7th Cir. 2005). In Lewis, the defendant

argued that his civil lawsuit against the witness who provided information

about the bank robbery the defendant committed served a legitimate purpose.



                                        29

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 29 of 36 Document 64
In particular, he argued that “lawsuits are not the kind of thing that can

constitute ‘harassment’ for the purposes of § 1514.” Id. at 845. The Seventh

Circuit disagreed, noting that the statute said nothing of the kind and

comparing the situation to the facts of Vendo Co. v. Lektro-Vend Corp., 422

U.S. 623 (1977), “in which the question was whether one lengthy state court

proceeding could amount to an anticompetitive practice, because it was

brought solely to harass the target company unlawfully and to eliminate

competition.” Id. (emphasis added). The court implied that whether a lawsuit

could constitute harassment turned on the purpose for which the plaintiff

brought the lawsuit.

      The government argues that “regardless of [the defendant’s] intent,” the

state suits were invalid for various legal reasons. But if intent is the critical

component—if what matters is why the defendant brought the state suits—it

does not matter that he could not have prevailed on those suits. What matters

is whether he knew that he could not prevail on those suits but brought them

anyway. That is an issue of material fact, and one the defendant disputes. That

disputed issue of material fact means the court cannot grant the plaintiff’s

motion for judgment on the pleadings.

             2.    Substantial Emotional Distress

      The second material issue of fact is the question of whether the record

evidence proves by a preponderance that the defendant’s actions caused

substantial emotion distress.




                                         30

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 30 of 36 Document 64
      Citing Tison, 780 F.2d at 1571-72, the government asserts that by

stating that “there is no serious question that [the defendant’s] lawsuits against

his victims and related letters to his victims—in which he demands hundreds

of thousands or millions of dollars from individuals whom he already

defrauded—would cause any target of such conduct to experience substantial

emotional distress.” Dkt. No. 44 at 23. As the government concedes, however,

the defendant in Tison had “stipulated at the district court hearing ‘that the

prospect of being sued is likely to be worrisome to anybody.’” 780 F.3d at 1571-

72. There is no such stipulation in this case. The defendant disputes the

government’s assertion that he caused the state defendants substantial

emotional distress.

      The government next directs the court to the defendant’s letters and

lawsuits. The complaint alleged that the defendant’s lawsuits against and

letters to Ms. Bakley, her family and Mr. Borst caused substantial emotional

distress, dkt. no. 1 at ¶¶19, 25, but in his answer, the defendant “denie[d]

knowledge or information sufficient to form a belief as to the allegations

contained therein,” dkt. no. 24 at ¶¶19, 25. The simple fact that the

government asserts in the complaint that the defendant caused substantial

emotional distress does not prove it by a preponderance of the evidence, when

the statute entitles the defendant to a hearing.

      The government relies on two letters written to AUSA Emily Constantine,

one by Ms. Bakley and another by the attorney for Mr. Borst. Dkt. Nos. 1-22,

1-23. The letters describe in detail the impact the defendant’s lawsuits had on


                                        31

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 31 of 36 Document 64
the authors. Ms. Bakley described being “haunted” by the defendant’s actions,

feeling “sickened” when she received the summons for the state case and being

unable to move on from her decision to get involved with the defendant, as well

as the financial impossibility of continuing to defend against the defendant’s

suits. Dkt. No. 1-22. Mr. Borst’s attorney described how “troubling and

distressing” the defendant’s actions have been to Mr. Borst and his family, the

financial drain of retaining counsel and the defendant’s anxiety and stress.

Dkt. No. 1-23.

      These letters constitute evidence that the defendant’s actions caused

severe emotional distress, but the court cannot rely on those letters to

determine, as a matter of law, that the defendant’s course of conduct caused

substantial emotional distress. The defendant points out that the documents

are not sworn under oath. Dkt. No. 47 at 7. He reminds the court that

§1514(b)(3) affords him the right to present evidence and to cross-examine

witnesses, including the authors of these letters. Id. The court agrees.

      The government also attached to the complaint letters to and complaints

against the victims by the defendant. In a letter from the defendant to the

Bakley family, the defendant said that he felt “the need to point out the risks

should you decide not to seek a settlement outside the purview of the Court” as

he warned the Bakley family of his incipient lawsuit. Dkt. No. 1-9 at 1. He

warned that the complaint “could be very embarrassing to your family.” Id. He

made similar statements in a letter to Borst and Borst’s wife, in which the

defendant gave the Borsts “10 calendar days from the receipt of this letter to


                                        32

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 32 of 36 Document 64
contact us and settle or the suit will be filed.” Dkt. No. 1-14 at 1. Again, while

these letters constitute circumstantial evidence of substantial emotional

distress, the defendant has not stipulated that he caused such distress, and

the statute entitles him to a hearing to present evidence and to cross-examine

the government’s witness.

      This issue of disputed material fact prevents the court from finding, as a

matter of law, that the defendant’s course of conduct has caused substantial

emotional distress.

IV.   Next Steps

      In its reply brief, the government asserted that if the court does not agree

that the current record is sufficient to prove substantial emotional distress as a

matter of law, the court should limit any hearing to that issue only—the

question of whether the defendant has caused substantial emotional distress to

the victims. Dkt. No. 50 at 8. It asked that the court require the defendant to

submit any cross-examination question in advance, “to ensure that [the

defendant]’s victims, witnesses, and their family members are not subject to

further harassment in the form of irrelevant, abusive, or otherwise improper

questions.” Id.

      The court has discussed the fact that the statute entitles the defendant

to a hearing and that there are disputed issues of material fact which cannot

be resolved on the pleadings as a matter of law. At that hearing, the

government will need to present evidence on both the question of whether the

defendant’s course of conduct caused substantial emotional distress and the


                                         33

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 33 of 36 Document 64
question of whether the conduct served a legitimate purpose. The court

understands the government’s desire to avoid subjecting victims and witnesses

to further stress and cost, but the defendant has a right to test the

government’s evidence. At the hearing scheduled for March 23, 2021 at 1:30,

the court will discuss with the parties the scheduling of the evidentiary

hearing. The court will also discuss with the parties any parameters for the

presentation of evidence.

      At the temporary restraining order stage, the government sought an

order prohibiting the defendant from contacting any victims or witnesses in the

two federal cases, from participating in any state or federal lawsuit or appeal

against any victim or witness in those cases and enjoining the proceedings in

the lawsuits that were pending when the government filed the complaint. See

Dkt. No. 7 at 2.

      None of the lawsuits that were pending at the time the government filed

the complaint remain pending. The Walworth County, Wisconsin suit against

Mark Borst and others was dismissed on July 21, 2020. Krumdick, et al. v.

Borst, et al., Case No. 2018CV000804, State of Wisconsin Circuit Court for

Walworth County (https://wcca.wicourts.gov/caseDetail.html?caseNo=

2018CV000804&countyNo=64&index=0). The two cases against the Bakleys

were closed on June 25, 2019 and October 21, 2020, respectively. Dyer v.

Bakley, et al., Appellate Case No. 19-0568, Appellate Court of Illinois, Second

District (https://caseinfo.mchenrycountyil.gov/pca/CaseView/18LA000436?




                                        34

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 34 of 36 Document 64
isSearch=True&isCaseNumberSearch=True&searchType=CaseNumberSearch&

searchValue=18LA000436&requestAction=search&rowOffset=0&totalResults=

1); Dyer, et al. v. Bakley, et al., Case No. 19LA00244, Circuit Court of the 22nd

Judicial Circuit, McHenry County, Illinois (https://caseinfo.mchenrycountyil.

gov/pca/CaseView/19LA000244?isSearch=True&isCaseNumberSearch=True&

searchType=CaseNumberSearch&searchValue=19LA000244&requestAction=se

arch&rowOffset=0&totalResults=1).

      At the March 23, 2021 at 1:30 p.m., the court anticipates that the

government will clarify the specific relief it is seeking in the protective order.

The court also anticipates that the government will tell the court whether it still

wishes an opportunity to brief the question of whether the attorney who

represented the defendant in one (or more) of the state cases may testify as an

expert at the evidentiary hearing.

      Finally, while the court cannot grant judgment on the pleadings when

§1514(b) mandates a hearing, and while the evidence the government attached

to the complaint does not warrant overriding that mandate, the court notes

that the standard for proving harassment is preponderance of the evidence.

That standard is not as rigorous as the “beyond a reasonable doubt” standard

in a criminal prosecution. At the evidentiary hearing, the government will need

only convince the court that it is more likely than not that the defendant’s

course of conduct has caused substantial emotional distress and that his

actions served no legitimate purpose.




                                         35

        Case 2:19-cv-01319-PP Filed 03/22/21 Page 35 of 36 Document 64
      V.    Conclusion

      The court DENIES the government’s motion for judgment on the

pleadings. Dkt. No. 43.

      Dated in Milwaukee, Wisconsin this 22nd day of March, 2021.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     36

       Case 2:19-cv-01319-PP Filed 03/22/21 Page 36 of 36 Document 64
